Exhibit 10.8

EXECUTION VERSION

RETENTION AGREEMENT

This Retention Agreement (this “Agreement”) is entered into on June 24, 2009
between Overland Storage Inc., a California corporation having its principal
offices at 4820 Overland Avenue, San Diego, California 92123 (the “Company”),
and Eric Kelly (“Employee”).

AGREEMENT

WHEREAS, Employee is a key employee of the Company;

WHEREAS, the Company considers that providing Employee with certain employment
termination benefits will operate as an incentive for Employee to remain
employed by the Company in the event of a Change of Control;

WHEREAS, in conjunction with the execution of this Agreement, the parties are
also entering into an Employment Agreement on the date hereof (the “Employment
Agreement”).

NOW THEREFORE, for the consideration stated above, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Employee agree as follows:

1. Definitions.

1.1. “Base Salary” shall mean the Employee’s gross annual salary at the time of
a Change of Control or the Termination Date, whichever is higher.

1.2. “Change of Control” is defined to have occurred if, and only if, during
Employee’s employment:

(a) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act is or becomes
the “Beneficial Owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote in the election of
directors of the Company;

(b) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (“Transaction”), in each case, with respect to
which the stockholders of the Company immediately prior to such Transaction do
not, immediately after the Transaction, own more than fifty (50) percent of the
combined voting power of the Company or other corporation resulting from such
Transaction; or

(c) all or substantially all of the assets of the Company are sold, liquidated
or distributed.



--------------------------------------------------------------------------------

1.3. “Cause” shall mean

(a) Employee’s gross neglect of his duties to the Company, where Employee has
been given a reasonable opportunity of not less than 30 days to cure his gross
neglect after receiving written notice from the Company’s Board of Directors
(the “Board”) (which reasonable opportunity must be granted during the
thirty-day period preceding termination);

(b) any material breach by Employee of Employee’s obligations under this
Agreement or any employment agreement which Employee may have with the Company
,which Employee fails to cure within 30 days after receiving written notice from
the Board; or

(c) Employee’s commission of any act of fraud, theft or embezzlement against the
Company.

1.4. “Compensation” shall mean Base Salary plus Target Bonus.

1.5. “Resignation For Good Reason” shall mean the voluntary resignation by
Employee of his employment with the Company within sixty (60) days before or two
years following a Change of Control and within six (6) months of the occurrence
of any of the following Good Reasons:

(a) any reduction in Employee’s Base Salary or Target Bonus by more than ten
percent (10%); or

(b) any material reduction in Employee’s duties, responsibilities and authority;

(c) a relocation by the Company of Employee’s place of Employment outside a
fifty (50) mile radius of Employee’s current place of employment; provided,
however, that “Good Reason” shall not include relocation of Executive’s
principal place of work to Employer’s Milpitas, California location or to a
location within thirty (30) miles of Executive’s Danville, California residence;
or

(d) a material breach of this Agreement or the Employment Agreement by the
Company.

An event described in Section 1.5(a) through (f) will not constitute Good Reason
unless Employee provides written notice to the Company within 60 days of the
Good Reason event of his intention to resign for Good Reason and unless the
Company does not cure or remedy the alleged Good Reason condition within thirty
(30) days of the Company’s receipt of the written notice.

1.6. “Severance Period” shall begin on the Termination Date and extend for
eighteen (18) months following the Termination Date.

1.7. “Target Bonus” shall mean the variable annual compensation represented by
the percentage of Base Salary Employee is eligible to receive, if any, prior to
a Change of Control, in the event targeted goals are achieved for the year.
Employee acknowledges that there is no Target Bonus established for Employee at
the date of this Agreement, but that he is eligible for a Target Bonus for
Fiscal 2010 and thereafter in accordance with the terms and conditions of the
Employment Agreement.

 

2



--------------------------------------------------------------------------------

1.8. “Termination Date” shall mean the date of termination of Employee’s
employment relationship with the Company.

1.9. “Termination Payments” shall mean any payment or distribution of
Compensation or benefits made pursuant to Section 4.1(a)-(c) of this Agreement.

2. Title and Duties. Employee will hold the position of Chief Executive Officer
in accordance with the terms and conditions of the Employment Agreement.

3. At-Will Employment. Employee reaffirms that Employee’s employment
relationship with the Company is at-will, terminable at any time and for any
reason by either the Company or Employee, subject to the terms of the Employment
Agreement. While certain paragraphs of this Agreement describe events that could
occur at a particular time in the future, nothing in this Agreement may be
construed as a guarantee of employment of any length.

4. Termination Payments.

4.1. If, within sixty (60) days before or within two (2) years immediately
following a Change of Control, Employee’s employment terminates as the result of
(i) termination by the Company of Employee’s employment for a reason other than
Cause; or (ii) Employee’s Resignation for Good Reason:

(a) Employee will receive the Standard Entitlements (as defined in the
Employment Agreement);

(b) Subject to Section 9, Employee will be eligible for Severance under this
Agreement in a lump-sum amount equal to 150% of the sum of (i) the greater of
the Base Salary or $400,000, plus (ii) the Target Bonus, such amount to be paid,
subject to applicable state and federal taxes or other payroll deductions and
subject to Section 9, in the month following the month in which Employee’s
Separation from Service (as defined below) occurs; and

(c) Subject to Section 9, (i) if Employee elects to continue insurance coverage
as afforded to Employee according to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Company will reimburse
Employee the amount of the premiums incurred by Employee during the Severance
Period, and (ii) the Company will reimburse Employee for the costs to continue
life, accident, medical and dental insurance benefits for Employee and his
eligible dependents during the Severance Period in amounts substantially similar
to those which Employee was entitled to receive under the Employment Agreement
immediately prior to the Termination Date (which amount shall be reduced by the
amount of any reimbursements made by the Company to Employee pursuant to clause
(c)(i) above), the estimated costs of which shall be paid to Executive in one
lump sum payment on the Termination Date (and any actual costs in excess of such
estimate shall be paid to Executive no later than ten (10) days following his
submission of written evidence of the amount of such excess). Nothing in this
Agreement will extend Employee’s COBRA period beyond the period allowed under
COBRA, nor is Company assuming any responsibility which Employee has for
formally electing to continue coverage; and

 

3



--------------------------------------------------------------------------------

(d) Any portion of Employee’s then outstanding stock options and other
equity-based awards granted by the Company that are not vested shall immediately
vest and, in the case of stock options and similar awards, may be exercised in
whole or in part within one year of the date of Employee’s termination of
employment, subject to earlier termination upon the expiration of the maximum
term of the applicable options or in connection with a corporate transaction
involving the Company to the extent provided in the Plan and/or the award
agreements that evidence such options.

As used herein, a “Separation from Service” occurs when Executive dies, retires,
or otherwise has a termination of employment with the Company that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.

4.2. The payments set forth in Section 4.1(b) and (c) above are in exchange for,
and contingent upon Employee’s execution and non-revocation of a release of all
claims as of the Termination Date, in substantially the form attached to this
Agreement as Exhibit A.

4.3. If Employee’s employment terminates for any reason after the two year
period immediately following a Change of Control or terminates during that two
year period for any reason other than (i) termination by the Company of
Employee’s employment for a reason other than Cause; or (ii) Employee’s
Resignation for Good Reason, the Company will pay Employee the Standard
Entitlements (as defined in the Employment Agreement).

5. Retirement and Profit-Sharing Plans. Notwithstanding anything in this
Agreement to the contrary, Employee’s rights in any retirement, pension or
profit-sharing plans offered by the Company shall be governed by the rules of
such plans as well as by applicable law; provided, however, that on the
Termination Date, Employee shall become fully vested in all pension and 401(k)
account balances.

6. Tax Consequences. The Company makes no representations regarding the tax
consequence of any provision of this Agreement. Employee is advised to consult
with his own tax advisor with respect to the tax treatment of any payment
contained in this Agreement.

7. Tax Adjustment. In recognition of Employee’s unique circumstances (namely his
prior service as a member of the Employer’s board of directors) that
significantly increase the possibility that Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) could apply during the first two years of
this Agreement, Employer is willing to provide limited protection to Employee
from the possible imposition of excise taxes under Section 4999 of the Code
should an event described in Section 280G(b)(2)(A)(i) of the Code (a “Triggering
Event”) occur in 2009, 2010 or 2011. In the event any payment, distribution,
transfer, benefit or other event with respect to Employer or a successor, direct
or indirect subsidiary or affiliate of Employer (or any successor or affiliate
of any of them, and including any benefit plan of any of them), and arising in
connection with a Triggering Event occurring after the Effective Date and on or
before December 31, 2011, to or for the benefit Employee or Employee’s
dependents, heirs or beneficiaries (whether such payment, distribution,
transfer, benefit or other event occurs pursuant to the terms of this Agreement
or otherwise, but

 

4



--------------------------------------------------------------------------------

determined without regard to any additional payments required under this
Section 7) (each a “Payment” and collectively the “Payments”) is or was subject
to the excise tax imposed by Section 4999 of the Code, and any successor
provision or any comparable provision of state or local income tax law, or any
interest, penalty or addition to tax is or was incurred by Employee with respect
to such excise tax (such excise tax, together with any such interest, penalty,
addition to tax, and costs (including professional fees) hereinafter
collectively referred to as the “Excise Tax”), then Employer shall pay to
Employee (or to the applicable taxing authority on Employee’s behalf, at
Employer’s discretion) an additional cash payment (hereinafter referred to as
the “Gross-Up Payment”) equal to an amount such that after payment by Employee
of all taxes, interest, penalties, additions to tax and costs imposed or
incurred with respect to the Gross-Up Payment (including, without limitation,
any income and excise taxes imposed upon the Gross-Up Payment), Employee retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon such
Payment or Payments. The Gross-Up Payment, if triggered pursuant to this
Section 7, is intended to put Employee in the same position as Employee would
have been had no Excise Tax been imposed upon or incurred as a result of any
Payment. The preceding provisions of this Section 7 shall take precedence over
the provisions of any other plan, arrangement or agreement governing Employee’s
rights and entitlements to any benefits or compensation. Notwithstanding
anything in this Section 7 to the contrary, the amount of any Gross-Up Payment
to Employee shall not exceed: (a) with respect to a Triggering Event that occurs
in 2009, Two Million Five Hundred Thousand Dollars ($2,500,000); (b) with
respect to a Triggering Event that occurs in 2010, One Million Dollars
($1,000,000); and (c) (b) with respect to a Triggering Event that occurs in
2011, Six Hundred Thousand Dollars ($600,000). No Gross-Up Payment shall be owed
to Employee with respect to a Triggering Event that occurs after December 31,
2011.

Employer shall make the Gross-Up Payment promptly after any determination that
the Gross-Up Payment is due and in no event later than the last day of the end
of Employee’s taxable year following Employee’s taxable year in which Employee
pays or remits the related taxes. Any reimbursement of expenses due to Employee
pursuant to this Section 7 or otherwise incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability, whether
federal, state, local or foreign, shall be paid to Employee promptly after such
expenses is incurred, and in all cases no later than the end of Employee’s
taxable year following Employee’s taxable year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
Employee’s taxable year following Employee’s taxable year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation. Employee shall provide the Employer with reasonable
documentation of such expenses.

Effective with respect to a Triggering Event occurring on or after January 1,
2012, notwithstanding the foregoing or any other provision of this Agreement to
the contrary, if it is determined that any portion of any payment under this
Agreement would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, the payments to be made to Employee under this
Agreement shall be reduced (but not below zero) such that the value of the
aggregate payments that Employee is entitled to receive under this Agreement and
any other agreement or plan or program of the Employer shall be one dollar ($1)
less than the maximum amount of payments which Employee may receive without
becoming subject to the tax imposed by Section 4999 of the Code; provided that
such reduction to the payments to be made to Employee under this Agreement shall
be made only if the total

 

5



--------------------------------------------------------------------------------

after-tax benefit to Employee is greater after giving effect to such reduction
than if no such reduction had been made. The determination that a payment is
(or, if no reduction were made pursuant to this paragraph, would be) an “excess
parachute payment” shall be made in writing by a nationally recognized
accounting firm or executive compensation consulting firm selected by Employer
and acceptable to Employee (the “Accounting Firm”). The Accounting Firm’s
determination shall include detailed computations thereof, including any
assumptions used in such computations. Any determination by the Accounting Firm
will be binding on Employer and Employee.

8. Agreement to Arbitrate. Employee and Company agree to arbitrate any claim or
dispute (“Dispute”) arising out of or in any way related to this Agreement, the
employment relationship between Company and Employee or the termination of
Employee’s employment, except as provided in paragraph 8.1 below, to the fullest
extent permitted by law. Except as provided above, this method of resolving
Disputes shall be the sole and exclusive remedy of the parties. Accordingly, the
parties understand that, except as provided herein, they are giving up their
rights to have their disputes decided in a court of law and, if applicable, by a
jury, and instead agree that their disputes shall be decided by an arbitrator.

8.1. Scope of the Agreement. A Dispute shall include all disputes or claims
between Employee and Company arising out of, concerning or relating to
Employee’s employment by Company, including, without limitation: claims for
breach of contract, tort, discrimination, harassment, wrongful termination,
demotion, discipline, failure to accommodate, compensation or benefits claims,
constitutional claims and claims for violation of any local, state or federal
law, or common law, to the fullest extent permitted by law. A Dispute shall not
include any dispute or claim, whether brought by either Employee or Company,
for: (a) workers’ compensation or unemployment insurance benefits; or (b) the
exclusions from arbitration specified in the California Arbitration Act,
California Code of Civil Procedure section 1281.8. For the purpose of this
paragraph 8, references to “Employer” include Company and all related or
affiliated entities and their employees, supervisors, officers, directors,
owners, stockholders, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, and the successors and assigns of any of
them, and this paragraph 8 shall apply to them to the extent that Employee’s
claims arise out of or relate to their actions on behalf of Company.

8.2. Consideration. The parties agree that their mutual promise to arbitrate any
and all disputes between them, except as provided in paragraph 8.1, rather than
litigate them before the courts or other bodies, provides adequate consideration
for this paragraph 8.

8.3. Initiation of Arbitration. Either party may initiate an arbitration
proceeding by providing the other party with written notice of any and all
claims forming the basis of such proceeding in sufficient detail to inform the
other party of the substance of such claims. In no event shall the request for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claims would be barred by the applicable statute of
limitations.

8.4. Arbitration Procedure. The arbitration will be conducted by JAMS pursuant
to its Rules for the Resolution of Employment Disputes in San Diego, California
by a single, neutral arbitrator. The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the Superior
Court of the State of California, as applicable to the cause of action, and only
such power. The arbitrator shall issue a written and signed statement of the
basis of the arbitrator’s decision, including findings of fact and conclusions
of law. The parties agree to abide by and perform any award rendered by the
arbitrator. Judgment on the award may be entered in any court having
jurisdiction thereof.

 

6



--------------------------------------------------------------------------------

8.5. Costs of Arbitration. If Employee initiates arbitration against the
Company, Employee must pay a filing fee equal to the current filing fee in the
appropriate court had Employee’s claim been brought there, and the Company shall
bear the remaining filing fees and all other costs of the arbitration forum,
including arbitrator fees, case management fees, and forum hearing fees (the
“Arbitration Fees”). If the Company initiates arbitration against Employee, the
Company shall bear the entire cost of the arbitration forum, including
arbitrator fees. (Such costs do not include costs of attorneys, discovery,
expert witnesses, or other costs which Employee would have been required to bear
had the matter been filed in a court.) The arbitrator may award attorneys’ fees
and costs to the prevailing party, except that Employee shall have no obligation
to pay any of the Arbitration Fees even if the Company is deemed the prevailing
party. If there is any dispute as to whether the Company or Employee is the
prevailing party, the arbitrator will decide that issue. Any postponement or
cancellation fee imposed by the arbitration service will be paid by the party
requesting the postponement or cancellation, unless the arbitrator determines
that such fee would cause undue hardship on the party. At the conclusion of the
arbitration, each party agrees to promptly pay any arbitration award imposed
against that party.

8.6. Governing Law. All Disputes between the parties shall be governed,
determined and resolved by the internal laws of the State of California,
including the California Arbitration Act, California Code of Civil Procedure
1280 et seq.

8.7. Discovery. The parties may obtain discovery in aid of the arbitration to
the fullest extent permitted under law, including California Code of Civil
Procedure Section 1283.05. All discovery disputes shall be resolved by the
arbitrator.

9. IRC Section 409A. Notwithstanding anything to the contrary, if, at the time
of his separation of service from the Company, Employee is a “specified
employee” as defined pursuant to Internal Revenue Code Section 409A, and if the
amounts that Employee is entitled to receive pursuant to this Agreement are not
otherwise exempt from Code Section 409A, then to the extent necessary to comply
with Code Section 409A, no payments for such amounts may be made under this
Agreement before the date which is six (6) months after Employee’s separation of
service from the Company or, if earlier, Employee’s date of death. All such
amounts, which would have otherwise been required to be paid during such six
(6) months after Employee’s separation of service shall instead be paid to
Employee in one lump sum payment on the first business day of the seventh month
after Employee’s separation of service from the Company or, if earlier,
Employee’s date of death. All such remaining payments shall be made pursuant to
their original terms and conditions. This Agreement is intended to comply with
the applicable requirements of Code Section 409A and shall be construed and
interpreted in accordance therewith. The Company may at any time amend this
Agreement, or any payments to be made hereunder, as necessary to be in
compliance with Code Section 409A and avoid the imposition on Employee of any
potential excise taxes relating to Code Section 409A. Any reimbursements
pursuant to the foregoing provisions of this Agreement shall be paid as soon as
reasonably practicable and in all events not later than the end of Employee’s
taxable year following the taxable year in

 

7



--------------------------------------------------------------------------------

which the related expense was incurred. Employee’s rights to reimbursement
hereunder are not subject to liquidation or exchange for another benefit and the
amount of expenses eligible for reimbursement in one taxable year shall not
affect the amount of expenses eligible for reimbursement in any other taxable
year.

10. General Provisions.

10.1. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of California.

10.2. Assignment. Employee may not assign, pledge or encumber his interest in
this Agreement or any part thereof. The Company shall require a purchaser of all
or substantially all the assets of the Company to assume all of the Company’s
liabilities under this Agreement, and the Company would thereby be relieved of
all such liabilities, provided that Employee accepts employment with such
purchaser at the closing of the transaction.

10.3. No Waiver of Breach. The failure to enforce any provision of this
Agreement will not be construed as a waiver of any such provision, nor prevent a
party from enforcing the provision or any other provision of this Agreement. The
rights granted the parties are cumulative, and the election of one will not
constitute a waiver of such party’s right to assert all other legal and
equitable remedies available under the circumstances.

10.4. Severability. The provisions of this Agreement are severable, and if any
provision will be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions, or enforceable parts of this Agreement,
will not be affected.

10.5. Entire Agreement. This Agreement, together with the Employment Agreement,
constitutes the entire agreement of the parties with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
negotiations, agreements and understandings between the parties, oral or
written.

10.6. Modification; Waivers. No modification, termination or attempted waiver of
this Agreement will be valid unless in writing, signed by the party against whom
such modification, termination or waiver is sought to be enforced.

10.7. Amendment. This Agreement may be amended or supplemented only by a writing
signed by both of the parties hereto.

10.8. Duplicate Counterparts. This Agreement may be executed in any number of
original, facsimile or .PDF counterparts; each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

10.9. Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

10.10. Drafting Ambiguities. Each party to this Agreement and its counsel have
reviewed and revised this Agreement. The rule of construction that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any of the amendments to this
Agreement.

 

8



--------------------------------------------------------------------------------

10.11. Recovery of Attorney’s Fees and Expenses. If any litigation shall occur
between Employee and Employer which arises out of or as a result of this
Agreement, or which seeks an interpretation of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs;
provided, however, that, regardless of whether Employee prevails with respect to
any dispute or litigation between the parties, Employee shall in no event be
required to pay any portion of the Arbitration Fees and the Employer shall pay
up to Twenty-Five Thousand Dollars ($25,000) in legal fees and related expenses
incurred by Employee as a result of (i) his termination following a Change of
Control (including all such fees and expenses, if any, incurred in contesting or
disputing such termination) or (ii) Employee seeking to obtain or enforce any
right or benefit provided by this Agreement following a Change of Control.

Company:

 

OVERLAND STORAGE, INC. /s/ Scott McClendon Scott McClendon Chairman of the Board

Employee:

 

/s/ Eric Kelly

Eric Kelly

Chief Executive Officer

 

9



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (“Release”) is entered into effective as of
                     (the “Effective Date”) between Overland Storage, Inc., a
California corporation, having its principal offices at 4820 Overland Avenue,
San Diego, California 92123 (the “Company”) and Eric Kelly, an individual
residing at                      (“Employee”) with reference to the following
facts:

RECITALS

A. The parties entered into a Retention Agreement effective as of January 27,
2009 (“the Agreement”) pursuant to which the parties agreed that, upon the
occurrence of certain conditions, Employee would become eligible for Termination
Payments as defined in the Agreement in exchange for Employee’s release of the
Company from all claims which Employee may have against the Company as of the
Termination Date. All capitalized terms that are not defined herein shall have
the meaning set forth in the Agreement.

B. The parties desire to dispose of, fully and completely, all claims, which
Employee may have against the Company in, the manner set forth in this Release.

AGREEMENT

1. Consideration. The Employer shall provide Employee those termination payments
and benefits provided in Section 4 of the Agreement and any Gross-Up Payment as
required under Section 7 of the Employment Agreement.

2. Release. Employee, for himself and his heirs, successors and assigns, fully
releases and discharges the Company, its officers, directors, employees,
shareholders, attorneys, accountants, other professionals, insurers and agents
(collectively, “Agents”), and all entities related to each party, including, but
not limited to, heirs, executors, administrators, personal representatives,
assigns, parent, subsidiary and sister corporations, affiliates, partners and co
venturers (collectively, “Related Entities”), from all rights, claims, demands,
actions, causes of action, liabilities and obligations of every kind, nature and
description whatsoever, Employee now has, owns or holds or has at anytime had,
owned or held or may have against the Company, Agents or Related Entities from
any source whatsoever, whether or not arising from or related to the facts
recited in this Release. Employee specifically releases and waives any and all
claims arising under any express or implied contract, rule, regulation or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the California Labor Code and the
Age Discrimination in Employment Act, as amended (“ADEA”). Employee acknowledges
that the Company has paid Employee all wages, bonuses, accrued unused vacation
pay, options, benefits and monies owed by the Company to Employee. This release
does not waive any claims for (a) indemnification and/or payment of related
expenses under (i) any applicable law and/or (ii) the Company’s bylaws or
articles of incorporation; (b) Employee’s ownership of

 

A-1



--------------------------------------------------------------------------------

any Company stock, vested stock units or stock options, and/or Employee’s rights
as an existing shareholder of the Company; (c) any rights Employee has under any
applicable stock option plan of the Company and/or any stock option, stock unit,
stock purchase or other stockholder agreements with Company; (d) any vested
rights or claims Employee may have under any Company-sponsored benefit plans
(including without limitation, any medical, dental, disability, life insurance
or retirement plans); (e) any rights Employee may have to obtain continued
health insurance coverage or other benefits pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), and/or any similar
state law; (f) any claims Employee may have against the Company for
reimbursement of business or other expenses incurred in connection with
Employee’s employment with Company; (g) any other claim which as a matter of law
cannot be waived, or (h) any obligation of the Company to Employee pursuant to
the Agreement.

3. Section 1542 Waiver. This Release is intended as a full and complete release
and discharge of any and all claims that Employee may have against the Company,
Agents or Related Entities. In making this release, Employee intends to release
each of the Company, Agents and Related Entities from liability of any nature
whatsoever for any claim of damages or injury or for equitable or declaratory
relief of any kind, whether the claim, or any facts on which such claim might be
based, is known or unknown to him. Employee expressly waives all rights under
Section 1542 of the California Civil Code, which Employee understands provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee acknowledges that he may discover facts different from or in addition
to those that he now believes to be true with respect to this Release. Employee
agrees that this Release shall remain effective notwithstanding the discovery of
any different or additional facts.

4. Waiver of Certain Claims. Employee acknowledges that he has been advised in
writing of his right to consult with an attorney prior to executing the waivers
set out in this Release, and that he has been given a 21 day period in which to
consider entering into the release of ADEA claims, if any. If Employee does not
consider this Release for the full 21-day period, but instead signs and returns
it earlier, Employee has done so voluntarily with the full understanding that
Employee waived Employee’s right to the full 21-day period. In addition,
Employee is hereby informed that Employee has seven (7) days following the date
of signing of this Agreement in which to revoke this Release. Employee can
revoke the Release by sending notice of his revocation to the attention of the
Chairman of the Board of the Company. If Employee does not send such written
notice of revocation via U.S. Mail postmarked within 7 days, this Release shall
become effective and irrevocable at 12:01 a.m. on the eighth (8th) day after
Employee signs it (the “Effective Date”).

5. No Undue Influence. This Release is executed voluntarily and without any
duress or undue influence. Employee acknowledges that he has read this Release
and executed it with his full and free consent. No provision of this Release
shall be construed against any party by virtue of the fact that such party or
its counsel drafted such provision or the entirety of this Release.

 

A-2



--------------------------------------------------------------------------------

6. Governing Law. This Release is made and entered into in the State of
California and accordingly the rights and obligations of the parties hereunder
shall in all respects be construed, interpreted, enforced and governed in
accordance with the laws of the State of California as applied to contracts
entered into by and between residents of California to be wholly performed
within California.

7. Severability. If any provision of this Release is held to be invalid, void or
unenforceable, the balance of the provisions of this Release shall,
nevertheless, remain in full force and effect and shall in no way be affected,
impaired or invalidated.

8. Counterparts. This Release may be executed simultaneously in one or more
original, facsimile, or .PDF counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Release may be executed by facsimile, with originals to follow
by overnight courier.

9. Dispute Resolution Procedures. Any dispute or claim arising out of this
Release shall be subject to final and binding arbitration in accordance with the
procedures, terms and conditions set forth Section 8 of the Agreement, which
terms are incorporated herein by reference.

10. Entire Agreement. This Release constitutes the entire agreement of the
parties with respect to the subject matter of this Release, and supersedes all
prior and contemporaneous negotiations, agreements and understandings between
the parties, oral or written, including, without limitation, the Agreement,
between the Company and Employee; provided, however, that this Release shall not
terminate the Company’s obligations under Section 4, 7, 8, 9 and 10.11 of the
Agreement.

11. Modification; Waivers. No modification, termination or attempted waiver of
this Release will be valid unless in writing, signed by the party against whom
such modification, termination or waiver is sought to be enforced.

12. Amendment. This Release may be amended or supplemented only by a writing
signed by Employee and the Company.

 

Dated:                 Printed Name:    

 

A-3